Title: John Adams to Abigail Adams, 30 April 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia April 30. 1794
          
          Your favours of 18th. and 19th instant are so full of your Plans and Labours in Agriculture, that I begin to be jealous you will acquire a Reputation as a Farmer that will quite eclypse my own.
          I rejoice at length that all Tenants are dispossessed and that Land stock and Utensils are now at our own Disposal.— I am glad you have bought a Yoke of oxen and hope you will buy a farm horse.
          Our Thomas is fitted off with Horses saddle Bridle and Saddle Bags and on Monday last sett off upon the Circuit with Mr Ingersol— He will be absent Six Weeks. He goes to Chester Lancaster York Carlisle &c
          Mr Trumbull our Friend the Painter goes with Mr Jay as his private Secretary.
          I send you an illiberal Party Pamphlet or two and am tenderly
          
            John Adams
          
          
            Has Mr Cranch opend his Post office?
          
        